Citation Nr: 9920593	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-04 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a stomach disorder resulting 
from medications prescribed by the Department of Veterans 
Affairs (VA).

2.  Entitlement to service connection for chronic venous 
insufficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision issued 
by the VA Regional Office (RO) in St. Louis, Missouri.

The claim of entitlement to service connection for chronic 
venous insufficiency will be addressed, in part, in the 
REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence of a relationship 
between the veteran's current stomach disorder and 
medications prescribed by the VA.

3.  There is competent medical evidence of a nexus between 
the veteran's chronic venous insufficiency and service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a stomach disorder resulting from 
medications prescribed by the VA have been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 
(1998).

2.  The claim of entitlement to service connection for 
chronic venous insufficiency is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stomach disorder

As a preliminary matter, the Board observes that the 
veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a stomach 
disorder resulting from medications prescribed by the VA is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

In this case, the Board observes that VA treatment records 
from August 1984 and February 1985 show that the veteran was 
treated with Motrin for back pain.  A May 1985 record from 
Michael B. Wooten, M.D., contains a diagnosis of antral ulcer 
disease and gastritis related to non-steroidal anti-
inflammatory drugs (NSAIDS).  An August 1985 VA treatment 
record indicates that the veteran had complained of stomach 
ulcers and had stated that he sought to be switched to an 
arthritis medication that would not bother his stomach.  
Also, an October 1994 treatment record from Dr. Wooten 
indicates a history of two gastric ulcers with bleeding in 
1986 and 1994 "related to NSAIDS and aspirin."  

The veteran underwent a VA stomach examination in March 1997, 
and the examiner reviewed the claims file and described the 
pertinent medical history in the VA examination report.  
Diagnoses of duodenal ulcer disease; gastric ulcer disease; 
status post gastritis; and diverticular disease, status post 
bleed, were rendered.  The examiner also provided the opinion 
that the veteran's gastrointestinal bleeds were apparently 
due to NSAIDS and aspirin, as prescribed by the VA, although 
his current symptomatology was minimal.  In an addendum, the 
examiner rendered a diagnosis of a hiatus hernia.  This 
examiner noted that the hiatus hernia was an anatomical 
defect not related to NSAIDS ingestion, but the veteran's 
gastric ulcer disease, gastritis, and duodenal ulcer disease 
were related to NSAIDS ingestion.

In a June 1997 statement, Dr. Wooten noted that the veteran 
had a history of a recurrent gastric ulcer associated with 
NSAIDS use, as prescribed by the VA.

In this case, all of the pertinent evidence of record clearly 
indicates that the veteran's current stomach disorder is 
related to NSAIDS, and VA records from 1984 and 1985 reveal 
that the veteran was prescribed Motrin by the VA.  It is not 
entirely clear from the record whether the VA's prescription 
of Motrin in 1984 and 1985 represents the veteran's initial 
use of this medication.  However, at a minimum, the evidence 
of record shows that the prescription of Motrin by the VA was 
a causal factor in regard to the veteran's current stomach 
disorder.  Overall, after resolving all doubt in favor of the 
veteran, the Board finds that the evidence supports his claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a stomach disorder resulting from 
medications prescribed by the VA.  See 38 U.S.C.A. § 5107(b) 
(West 1991).

II.  Chronic venous insufficiency

Upon a preliminary review of the veteran's claims file, the 
Board observes that his claim of entitlement to service 
connection for chronic venous insufficiency is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board has based this conclusion of law on two statements, 
dated in June 1997 and February 1998, from Jon A. Reese, 
M.D., who noted that in-service injuries described by the 
veteran "certainly could have been the initiating factor in 
his problems with chronic venous insufficiency."  These 
statements provide competent medical evidence of a nexus 
between the veteran's chronic venous insufficiency and 
service.



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a stomach disorder resulting from 
medications prescribed by VA is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

The claim of entitlement to service connection for chronic 
venous insufficiency is well grounded and granted to this 
extent, subject to the Remand portion of this decision.


REMAND

Having found the veteran's claim of entitlement to chronic 
venous insufficiency to be well grounded, the Board observes 
that the veteran has not been afforded a VA examination to 
determine the nature, extent, and etiology of this disability 
to date.  The VA has a duty to assist the veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994). 

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his chronic venous 
insufficiency.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's chronic venous 
insufficiency, if present, is related to 
his period of active military service.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for 
chronic venous insufficiency.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 

